Citation Nr: 1426531	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1985 to February 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky, in which the RO denied the Veteran's claim for service connection for a bilateral knee disorder.  The Board subsequently remanded the case in December 2013 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) scheduled the Veteran for VA examination, which was conducted in January 2014.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2014, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

A chronic knee disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease was not exhibited within the first post service year.  



CONCLUSION OF LAW

Chronic knee disability was not incurred or aggravated in service, and degenerative joint disease of the knees may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in June 2010.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA treatment providers.  The evidence of record also contains examinations requested by VA and performed in September 2010 and January 2014.  The Board finds that the VA examination reports are thorough and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days, and if degenerative joint disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

 The Veteran contends that he has a bilateral knee disorder that began while he was on active duty.  At his September 1983 entrance medical examination, the Veteran was found to have a normal musculoskeletal system and normal lower extremities, although he complained of some pain in his knees prior to service.  No disability was noted at the time.  At a January 1984 report of medical history, the Veteran responded "Yes" when asked if he experienced knee problems, although no diagnosis was recorded.  Further, service treatment records reflect that the Veteran was seen on several occasions throughout his period of active duty for complaints of knee pain.  He was noted in April 1983 to complain of occasional effusion of the knees, although no diagnosis was assigned at the time.  He again complained of pain in the knees in November 1983, at which time he was noted to have tenderness to palpation of the knees as well as bilateral crepitus.  A rule-out diagnosis of chondromalacia versus Osgood-Schlatter's disease was assigned.  At a later visit in December 1983, the Veteran was seen on an emergent basis for left knee pain and edema; he was diagnosed with knee strain at the time.  

The Veteran sought treatment twice in March 1986 for complaints of pain in his right knee, which was diagnosed as patellofemoral syndrome and chondromalacia.  The Veteran again sought treatment in September 1987 for complaints of left knee pain, which was diagnosed at the time as a contusion, and in October 1987 for complaints of right knee pain, which was diagnosed as a possible strained tendon.  A follow-up visit later that month reflects a diagnosis of mild tendon pain.  At the Veteran's January 1988 separation report of medical history, he responded "Yes" when asked if he experienced a "trick or locked knee," but no diagnosis was assigned, and his musculoskeletal system and lower extremities were found to be normal at the January 1988 separation report of medical examination.

Post-service records reflect that the Veteran was seen in June 2008 with complaints of knee pain and diagnosed with arthralgias without functional loss.  He was again seen in September 2009 for complaints of right knee pain, but no diagnosis was assigned.  Later VA treatment records from 2010 and 2011 reflect that the Veteran has continued to complain of pain in his knees and has been assigned knee braces to help with the pain.  He underwent MRI study of his right knee in July 2010, which revealed a possible lateral meniscus tear.  At a March 2011 treatment visit, the Veteran was diagnosed only with right knee pain, although the physician treating him at the time noted that the July 2010 MRI had revealed questionable meniscal tear and degenerative joint disease on the right.  Further treatment records from August 2013 document that the Veteran has an "extruded lateral meniscal body fragment" in his right knee likely related to the meniscal tear; at later appointments in 2013 and 2014, surgery was recommended.

The Veteran underwent VA examination in September 2010 to address his knee claim.  At that examination, the examiner stated that the Veteran was treated in service on only two occasions in 1987 for "acute problems that resolved."  However, the examiner failed to mention or discuss the five prior occasions on which the Veteran sought treatment for knee pain during service, spanning from 1983 to 1986, as well as his statements at the January 1984 and September 1988 reports of medical history at which the Veteran reported experiencing knee problems.  Further, when offering his negative etiological opinion concerning the Veteran's claimed bilateral knee disorder, the examiner failed to consider the Veteran's contentions that he began experiencing bilateral knee pain in service and has continued to have pain in his knees since that time.  

To rectify these omissions, the Veteran underwent additional VA examination in January 2014.  At that time, the examiner acknowledged the Veteran's multiple in-service treatment for knee complaints as well as his contentions that he has experienced knee pain consistently from his time in service to the preset.  She assigned a diagnosis of lateral meniscal tear on the right, with a normal left knee.  The examiner opined that it is less likely than not that the Veteran's current right knee disorder is etiologically linked to his in-service treatment for bilateral patellofemoral syndrome.  In so finding, the examiner noted that there was no evidence of record to suggest that the Veteran experienced an "internal derangement knee condition" during service, as opposed to the "outside" tendon disorder of patellofemoral syndrome.  The examiner pointed out that the "mechanisms [and] symptoms" for external and internal knee disorders are "very different" and etiologically unrelated.  The examiner also noted that the Veteran had not complained of or sought treatment for any knee problems for twenty years following his separation from service and pointed to his post-service history of working in a physical occupation as a "more likely source of musculoskeletal injury." 

The Veteran has stated on multiple occasions, including at his October 2011 hearing before the undersigned Veterans Law Judge, that he first developed knee pain in service.  He testified that he has experienced knee pain since service and self-medicated with painkillers and wraps prior to initially seeking treatment in 2008.

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a chronic bilateral knee disorder that is etiologically linked to his time in service.

In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the January 2014 VA examiner's finding that the Veteran does not have a knee disorder that began in or is otherwise linked to service.  In so finding, the Board notes first that the January 2014 VA examination contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the January 2014 VA examiner in this case conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current knee disorder is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact suffer from a right knee disorder currently, the January 2014 VA examiner specifically found, upon extensive record review and examination-including consideration of the Veteran's contentions regarding the continuity of symptomatology from his time in service to the present-that his current lateral meniscal tear of the right knee is not etiologically linked to service.

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  The Veteran has contended on multiple occasions that he has a bilateral knee disorder that is related to his service.  The Board has considered this contention; however, in adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether current knee pathology, identified as a lateral meniscal tear of the right knee, is related to military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and a current knee disorder.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing her opinions, to include the Veteran's reported in-service complaints and the current nature of his knee disorder.  Importantly, the Board notes that this opinion is uncontradicted by any other medical evidence of record.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a knee disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the VA examiner found that the Veteran's current right knee disorder is not linked to service.  The Board accepts the opinion of the VA examiner as being the most probative medical evidence on the subject, as the opinion is based on a thorough review of all historical records and a thorough examination, and the report contains a detailed rationale for the examiner's conclusion that the Veteran's knee disorder is not linked to service.  The Board finds compelling, as noted above, the fact that this opinion is not contradicted by any medical evidence of record.  While the Veteran is competent to claim that right knee pain has persisted since service, the VA examiner has indicated that the right knee problems in service were fundamentally different than current right knee pathology and unrelated.  Therefore, the most probative evidence of record reflects that even if continuity of knee symptoms persisted since service, these symptoms are not due to the current right knee disability.  

In this case, the Board accepts the January 2014 VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the January 2014 VA examiner's opinion was based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the January 2014 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the January 2014 VA examiner independently reviewed the record, including the Veteran's contentions concerning the onset of knee pain in service; examined the Veteran; and concluded that the Veteran's current knee disorder is not likely related to service.  The examiner offered a clear rationale for this conclusion, based not only on the Veteran's contentions but on the evidence as set forth in his service and VA treatment history as well as on the examiner's own medical expertise.  Importantly, no medical evidence of record contradicts the January 2014 VA examiner's findings.  Thus, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


